PER CURIAM.
This is an action for conversion tried to the court without a jury. Defendant appeals from a judgment in favor of plaintiff.
Plaintiff alleges that defendant converted 1,125 pounds of mint oil owned by plaintiff and which was sold to defendant by plaintiff’s tenant who operated plaintiffs farm on a sharecrop basis. Defendant set up two defenses: (1) that the sale of mint oil to defendant was made by plaintiffs agent who had apparent authority to make the sale, and (2) plaintiff subsequently ratified the tenant’s acts and thereby made the sale binding upon her.
In a written opinion the trial court held that defendant failed to make out either of the defenses relied upon. We agree with the trial court’s reasoning as embodied in that opinion and adopt it for the purpose of disposing of the case at bar.
Judgment affirmed.